993 F.2d 913
301 U.S.App.D.C. 251
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Stephen P. RASCH, Appellant,v.NATIONAL RAILROAD PASSENGER CORPORATION, Appellee.
No. 91-7191.
United States Court of Appeals, District of Columbia Circuit.
March 23, 1993.Rehearing and Rehearing En BancDenied May 28, 1993.

Before:  RUTH B. GINSBURG, WILLIAMS and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.   The court is satisfied that appropriate disposition of the case does not warrant an opinion.   See D.C.Cir.Rule 14(c).


2
The district court set out "the unique circumstances of this case" that established Amtrak's inability to accommodate to Rasch's religious beliefs without undue hardship.   We find no cause to disturb the judgment made on the record before that court.   It is therefore


3
ORDERED and ADJUDGED, substantially for the reasons stated by the district court in its October 10, 1991 Memorandum Opinion, that the judgment from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).